 
 
I 
112th CONGRESS
1st Session
H. R. 3684 
IN THE HOUSE OF REPRESENTATIVES 
 
December 15, 2011 
Mr. Grimm (for himself and Mr. Reed) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend the Surface Transportation and Uniform Relocation Assistance Act of 1987 to authorize the Secretary of Transportation to permit Federal regulation and review of tolls and toll increases on certain surface transportation facilities, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Commuter Protection Act.
2.Review and regulation of tolls
(a)In generalSection 135 of the Surface Transportation and Uniform Relocation Assistance Act of 1987 (33 U.S.C. 508; Public Law 100–17; 101 Stat. 174) is amended to read as follows:

135.Review and regulation of tolls
(a)In generalTolls for passage or transit over any bridge constructed under the Act of March 23, 1906 (33 U.S.C. 491 et seq.) (commonly known as the Bridge Act of 1906), the General Bridge Act of 1946 (33 U.S.C. 525 et seq.), or the International Bridge Act of 1972 (33 U.S.C. 535 et seq.), and over or through any bridge or tunnel constructed on a Federal-aid highway (as defined in section 101(a) of title 23, United States Code) under any other provision of law, shall be—
(1)just and reasonable; and
(2)subject to review and regulation by the Secretary, upon complaint or the initiative of the Secretary, including with respect to increases in the amount of tolls.
(b)RegulationsThe Secretary shall promulgate such regulations as are necessary to carry out this section, including regulations that—
(1)
(A)define the term just and reasonable for purposes of this section;
(B)establish a process to determine whether tolls are just and reasonable for purposes of this section; and
(C)prescribe, when appropriate, the just and reasonable rates of tolls to be charged under this section;
(2)establish a process for the filing of an administrative complaint to challenge a determination described in paragraph (1)(B);
(3)authorize the Secretary, or a designated administrative law judge—
(A)to consider a complaint from any person aggrieved by a toll increase on any bridge or tunnel described in subsection (a); and
(B)to conduct an investigation and, if appropriate, hold a formal hearing on such a complaint; and
(4)authorize a person who submitted a complaint described in paragraph (3)(A) to challenge the final administrative determination of the Secretary or administrative law judge on the complaint, after issuance of that determination, in the appropriate United States district court in accordance with subchapter II of chapter 5, and chapter 7, of title 5, United States Code (commonly known as the Administrative Procedure Act)..
(b)Conforming amendmentThe table of contents for the Surface Transportation and Uniform Relocation Assistance Act of 1987 (23 U.S.C. 101 note; Public Law 100–17) is amended by striking the item relating to section 135 and inserting the following:


Sec. 135. Review and regulation of tolls..
3.Study on use of tolls by interstate authoritiesAs soon as practicable after the date of enactment of this Act, the Comptroller General shall conduct, and submit to the appropriate committees of Congress a report on the results of, a study—
(1)to evaluate the use of tolls by interstate authorities to maintain and improve surface transportation facilities; and
(2)to make recommendations to increase transparency and accountability of the funding decisions by those authorities. 
 
